         Case 2:20-cv-02755-JMV-MF Document 18 Filed 06/02/20 Page 1 of 1 PageID: 130
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of NewofJersey
                                                                    __________


                    CHARLOTTE DEAN                             )
                             Plaintiff                         )
                                v.                             )      Case No.    2:20-CV-02755-JMV-MF
 NOVARTIS PHARMACEUTICALS CORPORATION                          )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Novartis Pharmaceuticals Corporation                                                                         .


Date:          06/02/2020
                                                                                          Attorney’s signature


                                                                                    Marina Plotkin (047582005)
                                                                                     Printed name and bar number
                                                                                      Harris Beach PLLC
                                                                                 One Gateway Center, Suite 2500
                                                                                   Newark, New Jersey 07102

                                                                                                Address

                                                                                    Mplotkin@harrisbeach.com
                                                                                            E-mail address

                                                                                          (973) 848-1244
                                                                                          Telephone number

                                                                                          (212) 687-0659
                                                                                             FAX number
